Label Matrix for local noticing            CITIZENS SAVINGS & LOAN            Citizens Tri-Co Bank
0650-3                                     C/O Mayfield & Lester, Attys       PO Box 697
Case 3:20-bk-01133                         PO Box 789                         Dunlap, TN 37327-0697
MIDDLE DISTRICT OF TENNESSEE               Chattanooga, TN 37401-0789
Nashville
Tue Jun 2 11:38:56 CDT 2020
701 Broadway Room 170                      Advance Financial                  Advance Financial
Nashville, TN 37203-3979                   100 Oceanside Drive                c/o Barry Gammons Law Firm
                                           Nashville TN 37204-2351            P.O. Box 330610
                                                                              Nashville TN 37203-7509


Afterpay                                   AvanteUSA Ltd.                     Ben Lomand Tel Connect
GPO BOX 2269                               3600 South Gessner Road            c/o Helvey & Associates
Melbourne, VIC                             Suite 225                          1029 East Center St
3001 Australia                             Houston TX 77063-5357              Warsaw IN 46580-3420


Cash Net Usa                               (p)CITIZENS TRI COUNTY BANK        Creekside Finance In
175 West Jackson Blvd                      2030 DECHERD BLVD                  125 Wamsutta Mill Road
Suite 1000                                 DECHERD TN 37324-3818              Ste E
Chicago IL 60604-2863                                                         Morganton NC 28655-5522


Fingerhut                                  (p)FROST ARNETT                    Harpeth Financial Services, LLC
Attn: Bankruptcy                           BANKRUPTCY DEPARTMENT              c/o Barry J Gammons
6250 Ridgewood Road                        PO BOX 198988                      P.O. Box 330610
Saint Cloud MN 56303-0820                  NASHVILLE TN 37219-8988            Nashville, TN 37203-7509


Internal Revenue Service                   Middle Tennessee Emerg Phys PC     Murfreesboro City Hall
Centralized Insolvency Operation           PO Box 97                          111 W Vine Street
PO Box 7346                                San Dimas CA 91773-0097            #202
Philadelphia PA 19101-7346                                                    Murfreesboro TN 37130-3573


Murfreesboro Dermatology                   Pathgroup Labs                     (p)PHOENIX FINANCIAL SERVICES LLC
PO Box 249                                 Po Box 740858                      PO BOX 361450
Goodlettsville TN 37070-0249               Cincinnati OH 45274-0858           INDIANAPOLIS IN 46236-1450



Quantum3 Group LLC as agent for            Senex Services Corp                Southeastern Emergency Physicians
Capio Partners LLC                         Attn: Bankruptcy                   c/o Wakefield & Associates
PO Box 788                                 333 Founders Rd 2nd Floor          Attn: Bankruptcy
Kirkland, WA 98083-0788                    Indianapolis IN 46268              7005 Middlebrook Pike
                                                                              Knoxville TN 37909-1156

Southeastern Emergency Physicians LLC      Southern Tennessee Medical Cen     Tennessee Ortho
PO Box 1123                                c/o AssetCare                      PO Box 1870
Minneapolis, MN 55440-1123                 Attn: Bankruptcy                   Cary NC 27512-1870
                                           Po Box 1127
                                           Sherman TX 75091-1127

Tracy City Public Utility                  U.S. Department of Education       US Attorney General
14371 US 41                                Ecmc/Bankruptcy                    950 Pennsylvania Ave, NW
Po BOx 28                                  Po Box 16408                       Washington DC 20530-0009
Tracy City TN 37387-0028                   Saint Paul MN 55116-0408
                 Case 3:20-bk-01115     Doc 37-1 Filed 06/02/20 Entered 06/02/20 11:47:02          Desc
                                              Mailing Matrix Page 1 of 2
US Attorney for Middle District of Tenne            US TRUSTEE +                                         World Acceptance/Finance Corp
110 9th Ave S                                       OFFICE OF THE UNITED STATES TRUSTEE                  Attn: Bankruptcy
Ste A 961                                           701 BROADWAY STE 318                                 Po Box 6429
Nashville TN 37203-3870                             NASHVILLE, TN 37203-3966                             Greenville SC 29606-6429


World Finance Corp. c/o World Acceptance Cor        Angela Yvonne Wilson                                 HENRY EDWARD HILDEBRAND III +
Attn: Bankruptcy Processing Center                  3707 Southridge Blvd                                 OFFICE OF THE CHAPTER 13 TRUSTEE
PO Box 6429                                         Murfreesboro, TN 37128-6883                          PO BOX 340019
Greenville, SC 29606-6429                                                                                NASHVILLE, TN 37203-0019


RYAN THOMAS LLOYD +
CLARK AND WASHINGTON
237 FRENCH LANDING DR
NASHVILLE, TN 37228-1601




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Citizens Tri-County Bank                            Frost-Arnett                                         Phoenix Financial Services, LLC
Attn: Bankruptcy                                    Attn: Bankruptcy                                     Attn: Bankruptcy
15699 Rankin Ave                                    Po Box 198988                                        Po Box 361450
Dunlap TN 37327                                     Nashville TN 37219                                   Indianapolis IN 46236




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Citizens Tri-Co Bank                             End of Label Matrix
P.O. Box 697                                        Mailable recipients    36
Dunlap, TN 37327-0697                               Bypassed recipients     1
                                                    Total                  37




                 Case 3:20-bk-01115            Doc 37-1 Filed 06/02/20 Entered 06/02/20 11:47:02                             Desc
                                                     Mailing Matrix Page 2 of 2
